To a petition for rehearing filed by counsel for appellee,
Judge Pryor
delivered the following response:
The silence of this court in regard to the questions raised in the last brief of counsel, was of itself sufficient to suggest that his brief filed on the appeal from the Superior Court, had not .been read or considered, and therefore some explanation is required why the questions raised were not disposed of. The case was appealed from the Superior Court to this court, and involved an interesting question in regard to the measure of damages. The question made and decided was certified by the Superior Court as novel, and of sufficient importance to be passed on by this court, and in the examination of the record, the briefs of counsel on each side were found attached to it, and were carefully read and considered on the hearing. The brief filed by counsel now complaining, and considered by this court, discussed the merits of the controversy arising on the evidence and the instructions, and with a full presentation of the questions ■certified by the Superior' Court, this court rendered the opinion reversing the judgment below, differing with the Superior Court as to the measure of damages. *268There was, in fact, a reversal in both courts on that point, and it was the certificate from the Superior Court that enabled this court to determine the question. We have examined, since the petition was filed, the brief filed by the appellee in this court, and find two questions raised that were not made in the Superior Court or considered here. The first is that the motion for a new trial was not made in time. The verdict was rendered on the sixteenth of July, and the motion was not made until the nineteenth of the month. An examination of the calendar will show that Sunday intervened between the two periods in the year 1886, when the trial was had, ■ and, therefore, the motion was heard or made in proper time.
The second objection is that the bill of evidence was not filed during term time, but in the clerk’s office under an order giving the appellant sixty days in which to prepare the- bill. It was signed by the judge, and there is no order showing that it was ever filed in court. These facts appear, but it still further appears that no motion was made in the Superior Court to strike the bill of evidence from the record, either because it was not filed in time, or for the reason that the motion for a new trial was not made within the three days. The case was then presented and heard on its merits, and the evidence discussed by counsel as being part of the record. Now, this court, instead of- deciding the important question involved, is called on to determine what parts of the record are to be considered, and, in effect, to dismiss the appeal if the pleadings sustain the judgment, without regard to the evidence or the instructions.
*269These objections come too late from either party, and the fact that the appeal was granted at the instance of the appellant can make no difference. While all laws regulating appeals from other courts to the Court of Appeals, so far as the same are applicable, regulate appeals to this court from the Superior Court, that court has the jurisdiction to hear and determine finally questions arising in a case like the one before us, and to permit either party, 'after an argument in that court on the merits, and a decision rendered either way, to make a motion to dismiss on either of the grounds stated would be trifling with the administration of justice, and imposing such useless labor on the Superior Court in the investigation pi intricate legal questions that can not be sanctioned. The rules of practice, if not taken advantage of in the Superior Court by having them passed on, will not be considered here. The appeal is allowed to this court merely because the legal, questions raised are involved in doubt, and not that we may exercise the right of dismissal because the record is defective, when no such point has been made in that court. Mere irregularities in the proceedings of inferior courts to the circuit court are disregarded, and with a court of the dignity and learning of the Superior Court to hold that questions involving mere motions to dismiss that were never raised in that court, are to be disposed of on the certificate from that court asking, in effect, a decision of the legal questions raised that determined the merits of the controversy, would be not only trifling with the labors of that court, but a plain disregard of the purpose for which the appeal is granted. Petition overruled.